Case 1:17-cr-20749-TLL-PTM ECF No. 48 filed 09/15/20                PageID.234   Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
v.                                                          Case No. 17-CR-20749
                                                            Honorable Thomas L. Ludington
JEFFREY S. HARRIS,

                  Defendant.
__________________________________________/

ORDER DENYING MOTION FOR COMPASSIONATE RELEASE WITH PREJUDICE
               AND DENYING REQUEST FOR DEFAULT

       On May 3, 2018, Defendant Jeffrey S. Harris pled guilty to one count of receipt of child

pornography, in violation of 18 U.S.C. §§ 2252A(a)(2) and (b)(1). ECF No. 23. On August 2,

2018, he was sentenced to 180 months imprisonment. ECF No. 27. Defendant is currently housed

at Federal Medical Center Rochester (“FMC Rochester”) in Minnesota.

       On May 8, 2020, Defendant filed a motion for compassionate release based on the COVID-

19 pandemic and his health condition. ECF No. 42. The motion was not docketed until July 7,

2020 due to COVID-19-related mail delays, but, consistent with 20-AO-26, the postmarked date

of May 8, 2020 was used for filing. On July 6, 2020, Defendant filed another motion for

compassionate release which, in effect, supplemented his previous motion. ECF No. 41. On

August 12, 2020, Plaintiff the United States of America (the “Government”) was ordered to

respond to Defendant’s motion. ECF No. 43. Plaintiff so responded on August 14, 2020. ECF No.

44. Defendant filed his reply on August 31, 2020. ECF No. 45. Defendant also requested a

“default” on September 4, 2020. ECF No. 46. For the reasons stated below, Defendant’s motion

for compassionate release and request for default will be denied.
Case 1:17-cr-20749-TLL-PTM ECF No. 48 filed 09/15/20                  PageID.235       Page 2 of 10




                                                  I.

       Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), which

provides:

       The court may not modify a term of imprisonment once it has been imposed
       except…upon motion of the Director of the Bureau of Prisons, or upon motion of
       the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
       or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier, may reduce the term of imprisonment…
       after considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that…extraordinary and compelling reasons warrant such a
       reduction…and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission

18 U.S.C. § 3582(c)(1)(A). The statute provides three inquiries that must be addressed in resolving

Defendant’s motion for compassionate release. First, whether Defendant fully exhausted his

administrative remedies with the Bureau of Prisons (the “BOP”). Second, whether a sentence

reduction is warranted in consideration of the factors set forth in 18 U.S.C. § 3553. Finally, whether

“extraordinary and compelling reasons warrant such a reduction” and whether the reduction is

consistent with the applicable Sentencing Commission policy statements. Each inquiry will be

addressed in turn.

                                                 A.

       As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust his administrative remedies with

the BOP or wait 30 days after making such a request. The Sixth Circuit has explained that:

       By creating a compassionate-release option in the First Step Act, Congress gave
       inmates an option to seek early release on health grounds. The seriousness of
       COVID-19 and its spread in many prisons make it all the more imperative that the
       prisons have authority to process these applications fairly and with due regard for
       the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
       to anyone willing to go to federal court first, will not help that cause.



                                                -2-
Case 1:17-cr-20749-TLL-PTM ECF No. 48 filed 09/15/20                 PageID.236     Page 3 of 10




United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020). On April 7, 2020,

Defendant submitted a written request for compassionate release to Warden S. Kallis. ECF No. 42

at PageID.191. The Warden denied his request on June 4, 2020, stating that Defendant failed to

meet BOP criteria. ECF No. 41 at PageID.185. Accordingly, Defendant has exhausted his

administrative remedies with the BOP.

                                                 B.

       The next consideration is whether the sentence reduction is warranted under the factors of

18 U.S.C. § 3553(a). They are as follows:

       (1) the nature and circumstances of the offense and the history and characteristics of the
       defendant;
       (2) the need for the sentence imposed--
              (A) to reflect the seriousness of the offense, to promote respect for the law, and to
              provide just punishment for the offense;
              (B) to afford adequate deterrence to criminal conduct;
              (C) to protect the public from further crimes of the defendant; and
              (D) to provide the defendant with needed educational or vocational training,
              medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for--
              (A) the applicable category of offense committed by the applicable category of
              defendant as set forth in the guidelines…
        (5) any pertinent policy statement…
        (6) the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). Defendant’s underlying offense is receipt of child pornography, in violation

of 18 U.S.C. §§ 2252A(a)(2) and (b)(1). ECF No. 23. Child pornography is a serious offense, and



                                                 -3-
Case 1:17-cr-20749-TLL-PTM ECF No. 48 filed 09/15/20                 PageID.237      Page 4 of 10




Defendant has only served a fraction of his 180-month sentence. Additionally, this was not

Defendant’s first child pornography offense. According to his Presentence Investigation Report,

Defendant was convicted of two earlier child pornography offenses in 2004 and 2006.

Furthermore, as explained in Section I.C.2. below, Defendant’s repeated child pornography

offenses demonstrate that he would be a danger to others or the community if released.

Accordingly, under the § 3553 factors, Defendant is not entitled to a sentence reduction.

                                                C.

       The next inquiries to be resolved are whether “extraordinary and compelling reasons

warrant such a reduction” and whether “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” The Sentencing Commission promulgates the

United State Sentencing Guidelines (“U.S.S.G.”). The applicable policy statement is found in

U.S.S.G. § 1B1.13, which provides:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
       3582(c)(1)(A), the court may reduce a term of imprisonment…if, after considering
       the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
       the court determines that--

               (1)(A) Extraordinary and compelling reasons warrant the reduction;…

               (2) The defendant is not a danger to the safety of any other person or to the
               community, as provided in 18 U.S.C. § 3142(g); and

               (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13. Defendant has failed to demonstrate that he has an extraordinary and

compelling reason for release and that he would not pose a danger to others or the community.

                                                1.

       The commentary of the policy statement provides additional guidance about which

circumstances qualify as extraordinary and compelling reasons. It provides:



                                               -4-
Case 1:17-cr-20749-TLL-PTM ECF No. 48 filed 09/15/20                  PageID.238        Page 5 of 10




      [E]xtraordinary and compelling reasons exist under any of the circumstances set
      forth below:

      (A) Medical Condition of the Defendant.--

          (i) The defendant is suffering from a terminal illness (i.e., a serious and
          advanced illness with an end of life trajectory). A specific prognosis of life
          expectancy (i.e., a probability of death within a specific time period) is not
          required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
          sclerosis (ALS), end-stage organ disease, and advanced dementia.

          (ii) The defendant is--

                 (I) suffering from a serious physical or medical condition,

                 (II) suffering from a serious functional or cognitive impairment, or

                 (III) experiencing deteriorating physical or mental health because of the
                 aging process,

      that substantially diminishes the ability of the defendant to provide self-care within
      the environment of a correctional facility and from which he or she is not expected
      to recover.

      (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
          experiencing a serious deterioration in physical or mental health because of the
          aging process; and (iii) has served at least 10 years or 75 percent of his or her
          term of imprisonment, whichever is less.

      (C) Family Circumstances.--

          (i)        The death or incapacitation of the caregiver of the defendant’s minor
                     child or minor children.

          (ii)       The incapacitation of the defendant's spouse or registered partner when
                     the defendant would be the only available caregiver for the spouse or
                     registered partner.

      (D) Other Reasons.--As determined by the Director of the Bureau of Prisons, there
          exists in the defendant's case an extraordinary and compelling reason other
          than, or in combination with, the reasons described in subdivisions (A) through
          (C).

U.S.S.G. § 1B1.13.




                                                 -5-
Case 1:17-cr-20749-TLL-PTM ECF No. 48 filed 09/15/20                 PageID.239      Page 6 of 10




       Defendant argues that his poor health condition, coupled with the risk of contracting

COVID-19, qualifies as an “extraordinary and compelling” reason for release. Subsection (A)

requires that Defendant suffer from either a “terminal illness” or a “serious physical or medical

condition” that “substantially diminishes” his ability to provide self-care within the custodial

environment. U.S.S.G. § 1B1.13. Defendant, a 56-year-old male, has not identified any “terminal

illness” or “serious physical or medical condition” that he suffers from, nor has he stated any risk

factor for COVID-19 other than his age. See ECF Nos. 41, 42, 45. Instead, Defendant bases his

motion on unspecified “age-related ailments,” his “frail frame,” and a family history of cancer and

cardiac diseases. ECF No. 42 at PageID.188. Obesity is a known risk factor for COVID-19, but

Defendant has not explained why a slim or “frail” body type should be treated similarly.

Furthermore, while Defendant’s age puts him at an elevated risk of contracting severe symptoms

from COVID-19, “[a]n elevated risk of developing the more severe symptoms of COVID-19” is

not “akin to the type of ‘extraordinary and compelling reasons’ justifying compassionate release

identified by the Sentencing Commission.” United States v. Peaks, No. 16-20460, 2020 WL

2214231, at *2 (E.D. Mich. May 7, 2020) (denying compassionate release where defendant

suffered from obesity and hypertension). Similarly, Defendant’s nondescript “age-related

ailments” and family history of cancer and cardiac conditions, without more, are insufficient under

subsection (A). Consequently, Defendant’s health condition is not extraordinary and compelling

under subsection (A).

       Subsection (B) is also inapplicable because Defendant is only 56 years old. Similarly,

Defendant does not qualify under subsection (C) because Defendant has no spouse or children.

Accordingly, Defendant has not stated an extraordinary or compelling reason for release that is

cognizable under the policy statement commentary.



                                               -6-
Case 1:17-cr-20749-TLL-PTM ECF No. 48 filed 09/15/20                     PageID.240   Page 7 of 10




                                                  2.

        The policy statement further directs the Court to consider the factors in 18 U.S.C. § 3142

in determining whether the defendant would be a danger to others or the community. The § 3142

factors are:

        (1) the nature and circumstances of the offense charged, including whether the
        offense is a crime of violence, a violation of section 1591, a Federal crime of
        terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
        or destructive device;
        (2) the weight of the evidence against the person;
        (3) the history and characteristics of the person, including--
               (A) the person’s character, physical and mental condition, family ties,
               employment, financial resources, length of residence in the community,
               community ties, past conduct, history relating to drug or alcohol abuse,
               criminal history, and record concerning appearance at court proceedings;
               and
               (B) whether, at the time of the current offense or arrest, the person was on
               probation, on parole, or on other release pending trial, sentencing, appeal,
               or completion of sentence for an offense under Federal, State, or local law;
               and
        (4) the nature and seriousness of the danger to any person or the community that
        would be posed by the person’s release…
18 U.S.C. § 3142(g). These factors support the conclusion that Defendant would be a danger to

others or the community if released. In addition to the underlying conviction, Defendant has two

prior convictions for receipt of child pornography, one from federal court and one from state court.

The federal conviction stems from his purchase of a child pornographic videotape from an

undercover United States Postal Inspector in May 2003. A search executed after Defendant’s

receipt of the videotape revealed that Defendant had thousands of child pornographic images

stored on devices throughout his home. Defendant was arrested in April 2004 and later, in 2006,

pled guilty to one count of receipt of child pornography. He was sentenced to 60 months in custody

and 36 months of supervised release.

                                                -7-
Case 1:17-cr-20749-TLL-PTM ECF No. 48 filed 09/15/20                PageID.241       Page 8 of 10




       Defendant’s state conviction derives from conduct revealed during an interview with law

enforcement. Shortly after he was arrested in April 2004, Defendant was interviewed by the

Michigan State Police. While being interviewed, Defendant admitted that he had traveled abroad

with a man who filmed child pornography. He denied any part in production of the pornography

but admitted that he viewed child pornography online. Defendant was subsequently charged with

one count of possession of child sexually abusive material and one count of using computers to

commit a crime. Defendant was convicted in May 2004. He was paroled for the state conviction

in 2009, and his supervised release on the federal conviction began in 2011.

       Defendant was discharged from supervised release in 2014. In 2017, Defendant was

arrested for and later convicted of the underlying offense here: receipt of child pornography in

violation of 18 U.S.C. §§ 2252A(a)(2) and (b)(1). Defendant was arrested after witnesses saw him

watching child pornography at a Central Michigan University library. Police subsequently

searched his vehicle and residence and found thousands of child pornographic images stored on

electronic devices.

       Defendant emphasizes that his criminal history has been “non-violent,” but “[t]he concern

about safety is to be given a broader construction than the mere danger of physical violence.”

United States v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989). Based on his repeated victimization

of children, “[t]he weight of the evidence suggesting that [Defendant] will pose a danger to the

community is indisputable.” United States v. McGowan, No. 20-1617, 2020 WL 3867515, at *3

(6th Cir. July 8, 2020) (finding that the defendant posed a danger to the community under § 3142(g)

where “he used dozens of devices and several false user identities to entice minors to engage in

sexual conduct and transmit those images to him; his conduct spanned a multi-year period; he did

not curb his conduct, even after discovery; and his conduct occurred from the safety of his home”).



                                               -8-
Case 1:17-cr-20749-TLL-PTM ECF No. 48 filed 09/15/20                PageID.242       Page 9 of 10




       Moreover, Defendant has failed to mitigate any of the above-listed concerns. He claims

that he inherited property from his uncle after entering custody and that, upon release, he will

“resume writing [his] book” and “readily find work.” ECF No. 41 at PageID.184. He offers no

further details as to how he would support himself or alter the circumstances that preceded his

previous convictions. According to his Presentence Investigation Report, Defendant was homeless

and unemployed at the time he was arrested for the underlying offense. In the past, Defendant has

supported himself by working jobs that involve responsibility over children, such as substitute

teaching or summer camp counseling. Accordingly, there is convincing evidence that, if released,

Defendant would pose a danger to others or the community.

                                               II.

       Defendant also requests a “default,” asserting that the Government failed to respond to this

Court’s order directing a response. ECF No. 56. However, the Government did respond on August

14, 2020, and a certificate of service was included with the response. EECF No. 44 at PageID.223.

In any case, no default can be entered against the Government for failure to respond to a motion

for compassionate release. Defendant’s request will be denied.

                                               III.

       Accordingly, it is ORDERED that Defendant Jeffrey S. Harris’ motion for compassionate

release, ECF Nos. 41, 42, is DENIED WITH PREJUDICE.

       It is further ORDERED that Defendant’s request for a default, ECF No. 46, is DENIED.



              Dated: September 15, 2020                     s/Thomas L. Ludington
                                                            THOMAS L. LUDINGTON
                                                            United States District Judge




                                               -9-
Case 1:17-cr-20749-TLL-PTM ECF No. 48 filed 09/15/20                               PageID.243   Page 10 of 10




                                            PROOF OF SERVICE

                    The undersigned certifies that a copy of the foregoing order was served
                    upon each attorney of record herein by electronic means and to Jeffrey
                    S. Harris #26326-039, Federal Medical Center, PMB 4000,
                    Rochester, MN 55903-4000 by first class U.S. mail on September 15,
                    2020.

                                                     s/Kelly Winslow
                                                     KELLY WINSLOW, Case Manager




                                                    - 10 -
